DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 01/15/2021. Claims 1-13 have been cancelled. Claims 14-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 01/15/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demaya et al. (US 20080051969 A1, hereinafter “Demaya”).
Regarding claims 14, 24 and 25, Demaya (Figs. 1-9) discloses a method for regulating a kinematic variable of a motor vehicle, comprising the following steps: 
receiving actual value signals which represent an actual value of a kinematic variable of a motor vehicle (The regulated-control device (10) for precision-stopping of a vehicle (4) with automatic control comprises: an observed kinematic input (44, 46) capable of receiving at least an observed kinematic variable for the vehicle (4); see abstract of Demaya)); 
receiving setpoint value signals which represent a setpoint value of the kinematic variable (a predetermined setpoint input, capable of receiving an unregulated control setpoint signal, a regulated-control output capable of supplying at least a dynamic regulated control value to the vehicle; Demaya at [0011] and [0017]); 
ascertaining an actuating variable to be implemented by at least one actuating element of the motor vehicle, based on the actual value, the setpoint value (The train 4 comprises a set of carriages with traction engines and brakes for braking and stopping the train. In a variant, the train may be any automatic vehicle; Demaya at [0108]) and a variation of the setpoint value over time in such a way that a deviation between the actual value and the setpoint value becomes smaller when the actuating variable is implemented using the at least one actuating element (a first input of an adaptation control unit for receiving the deceleration setpoint, a second adaptation control input for receiving the observed deceleration, a response time estimator by comparing the time variation curve of the expected deceleration with that of the observed deceleration; Demaya at claim 8); and 
outputting actuating variable signals, which represent the ascertained actuating variable (an output supplying an integral-type regulation component known as an integral control, and wherein the adaptation unit comprises a third input connected to the integral control output of the regulation unit; Demaya at claim 9) and Demaya at [0011] and [0017]).

Regarding claim 15, Demaya discloses the claimed invention substantially as explained above. Further, Demaya (Figs. 1-9) teaches wherein multiple partial actuating variables are ascertained in each case, based on the actual value and/or the setpoint value and/or the variation of the setpoint value over time, at least one of the multiple partial actuating variables being ascertained based on the variation of the setpoint value over time (a predetermined setpoint input, capable of receiving an unregulated control setpoint signal, a regulated-control output capable of supplying at least a dynamic regulated control value to the vehicle; Demaya at [0011] and [0017]), the actuating variable being ascertained based on the multiple partial actuating variables (an output supplying an integral-type regulation component known as an integral control, and wherein the adaptation unit comprises a third input connected to the integral control output of the regulation unit; Demaya at claim 9) and Demaya at [0011] and [0017]).

Regarding claim 16, Demaya discloses the claimed invention substantially as explained above. Further, Demaya (Figs. 1-9) teaches wherein a control difference between the actual value and the setpoint value is ascertained (a predetermined setpoint input, capable of receiving an unregulated control setpoint signal, a regulated-control output capable of supplying at least a dynamic regulated control value to the vehicle; Demaya at [0011] and [0017]), one of the multiple partial actuating variables being ascertained based on a time integration of the ascertained control difference (an output supplying an integral-type regulation component known as an integral control, and wherein the adaptation unit comprises a third input connected to the integral control output of the regulation unit; Demaya at claim 9) and Demaya at [0011] and [0017]).

Regarding claim 17, Demaya discloses the claimed invention substantially as explained above. Further, Demaya (Figs. 1-9) teaches wherein a control difference between the actual value and the setpoint value is ascertained (a predetermined setpoint input, capable of receiving an unregulated control setpoint signal, a regulated-control output capable of supplying at least a dynamic regulated control value to the vehicle; Demaya at [0011] and [0017]), one of the multiple partial actuating variables being ascertained in such a way that the one of the multiple partial actuating variables is proportional to the ascertained control difference (an output supplying an integral-type regulation component known as an integral control, and wherein the adaptation unit comprises a third input connected to the integral control output of the regulation unit; Demaya at claim 9) and Demaya at [0011] and [0017]).

Regarding claim 18, Demaya discloses the claimed invention substantially as explained above. Further, Demaya (Figs. 1-9) teaches wherein one of the multiple partial actuating variables is ascertained in such a way that the one of the multiple partial actuating variables is proportional to the setpoint value (an output supplying an integral-type regulation component known as an integral control, and wherein the adaptation unit comprises a third input connected to the integral control output of the regulation unit; Demaya at claim 9) and Demaya at [0011] and [0017]).

Regarding claim 19, Demaya discloses the claimed invention substantially as explained above. Further, Demaya (Figs. 1-9) teaches wherein multiple differential partial actuating variables are ascertained in each case, based on the actual value and/or the setpoint value and/or the variation of the setpoint value over time, at least one of the multiple differential partial actuating variables being ascertained based on the variation of the setpoint value over time (a predetermined setpoint input, capable of receiving an unregulated control setpoint signal, a regulated-control output capable of supplying at least a dynamic regulated control value to the vehicle; Demaya at [0011] and [0017]), a differential actuating variable being ascertained based on the multiple differential partial actuating variables, the actuating variable being ascertained based on a time integration of the differential actuating variable (an output supplying an integral-type regulation component known as an integral control, and wherein the adaptation unit comprises a third input connected to the integral control output of the regulation unit; Demaya at claim 9) and Demaya at [0011] and [0017]).

Regarding claim 20, Demaya discloses the claimed invention substantially as explained above. Further, Demaya (Figs. 1-9) teaches wherein a control difference between the actual value and the setpoint value is ascertained, one of the multiple differential partial actuating variables being ascertained based on the ascertained control difference (an output supplying an integral-type regulation component known as an integral control, and wherein the adaptation unit comprises a third input connected to the integral control output of the regulation unit; Demaya at claim 9) and Demaya at [0011] and [0017]).

Regarding claim 21, Demaya discloses the claimed invention substantially as explained above. Further, Demaya (Figs. 1-9) teaches wherein a variation over time of a control difference between the actual value and the setpoint value is ascertained, one of the multiple differential partial actuating variables being ascertained in such a way that the one of the multiple differential partial actuating variables is proportional to the ascertained variation over time of the control difference (an output supplying an integral-type regulation component known as an integral control, and wherein the adaptation unit comprises a third input connected to the integral control output of the regulation unit; Demaya at claim 9) and Demaya at [0011] and [0017]).

Regarding claim 22, Demaya discloses the claimed invention substantially as explained above. Further, Demaya (Figs. 1-9) teaches wherein one of the multiple differential partial actuating variables is ascertained in such a way that the one of the multiple differential partial actuating variables is proportional to the variation of the setpoint value over time (an output supplying an integral-type regulation component known as an integral control, and wherein the adaptation unit comprises a third input connected to the integral control output of the regulation unit; Demaya at claim 9) and Demaya at [0011] and [0017]).

Regarding claim 23, Demaya discloses the claimed invention substantially as explained above. Further, Demaya (Figs. 1-9) teaches wherein a variation over time of the variation of the setpoint value over time is ascertained, one of the multiple differential partial actuating variables being ascertained based on the ascertained variation over time of the variation of the setpoint value over time (a predetermined setpoint input, capable of receiving an unregulated control setpoint signal, a regulated-control output capable of supplying at least a dynamic regulated control value to the vehicle; Demaya at [0011] and [0017]).

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663